DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on January 03, 2022. This is a first action on the merits of the application.  Claims 1-11 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-5, which direct a a facility for the membrane permeation treatment of a feed gas stream containing at least methane and carbon dioxide, in the reply filed on January 03, 2022 is acknowledged.  Claims 6-11, which direct a method for controlling pressure and/or gas concentration of the facility are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 1-5 are objected to because of the following informalities:
Claim 1 recites “the gas stream coming from the compressor” in lines 4-5 which lacks an antecedent basis. It is respectfully suggested to amend to “a gas stream coming from the compressor” or define “a gas stream coming from the compressor” earlier in the claim.
the pressure” in line 12 which lacks an antecedent basis. It is respectfully suggested to amend to “a pressure” or define “a pressure” earlier in the claim.
Claim 1 recites “the inlet” in lines 12-13 which lacks an antecedent basis. It is respectfully suggested to amend to “an inlet” or define “an inlet” earlier in the claim.
Claim 1 recites “the third-permeate suctioning pressure” in line 16 which lacks an antecedent basis. It is respectfully suggested to amend to “a third-permeate suctioning pressure” or define “a third-permeate suctioning pressure” earlier in the claim.
Claim 1 recites “the measured pressure” in line 17 which lacks an antecedent basis. It is respectfully suggested to amend to “a measured pressure” or define “a measured pressure” earlier in the claim.
In claims 2-5, the term “claim” is not to be treated as a proper noun, i.e., do not capitalize occurrences of the term “claim” where it appears within a sentence or claim recitation. 
Appropriate correction is required.

Drawings
The following change to the drawing has been identified by the Office: In the Drawing filed 12/12/2019, “Fig.1” should be amended to “FIGURE.” in accordance with 37 CFR 1.84(u) which directs where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  Therefore, the title of drawing “Fig. 1” needs to be replaced by “FIGURE”.  

Specification
The following changes to the Specification have been identified by the Office: According to the amendment needed in the drawing filed 12/12/2019 as set forth above, please amend the Specification throughout to refer to “the FIGURE” in accordance with 37 CFR 1.84(u).  In order to avoid abandonment of the application, applicant must make the above indicated Specification changes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) in claim 1, line 12 “at least one means for measuring the pressure” and in line 14 “at least one means for measuring the CH4 concentration” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat step down attachment in claims 1-2, 15, and 17. It is noted that claim 22 is regarded as reciting sufficient structure to achieve the claimed function, so that this claim is not interpreted under 35 USC 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the same selectivity” in line 29. This is considered indefinite for the following reason: The basis for determining the “same selectivity” is unspecified.  It is known in the art that “permeability” is the ability of the membrane to allow the permeating gas to diffuse through the material of the membrane as a consequence of the pressure difference over the membrane, and can be measured in terms of the permeate flow rate, membrane thickness and area and the pressure difference across the membrane. The “selectivity” of a membrane is a measure of the ratio of permeability of the relevant gases for the membrane. It can be calculated as the ratio of permeability of two or more gases in binary or multiple separation. It is unclear how one skilled in the art determine the “same selectivity” of the membrane separation unit(s) as recited.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitariten (US 2019/0224617).
In regard to claim 1, Mitariten discloses a process/an apparatus for recovering methane from digester biogas or landfill gas, and discloses the invention pertains to biomethane production that substantially removes carbon dioxide from a digester biogas or landfill gas using first, second, and third purification stages each comprising one or more membranes selective for carbon dioxide over methane (Abstract). Mitariten discloses the apparatus for recovering methane from digester biogas comprising (Fig. 1; paragraphs [0097]-[0103]): 
(i) A compressor (10, Fig. 1) for compressing the feed gas stream, wherein the feed gas stream comprises methane and carbon dioxide (paragraph [0098]).

(iii) A second membrane separation unit (50, Fig. 1) able to receive the first retentate (40, Fig. 1) and to supply a second permeate (60, Fig. 1) and a second retentate (55, Fig. 1). 
(iv) A third membrane separation unit (65, Fig. 1) able to receive the first permeate (45, Fig. 1) and to supply a third permeate (80, Fig. 1) and a third retentate (75, Fig. 1). 
(v) In the embodiment presented as Prophetic Example (paragraph [0104]; TABLE 1), it is shown that at least one means for measuring the pressure of the feed gas stream (D) at the inlet of the first membrane separation unit (35, Fig. 1).
(vi) In the embodiment presented as Prophetic Example (paragraph [0104]; TABLE 1), it is shown that at least one means for measuring the CH4 concentration in the second retentate (55, Fig. 1).
(vii) In the embodiment presented in Fig. 1, it is shown that there is a compressor (70, Fig. 1) that produces a compressed first permeate stream (72, Fig. 1) entering to the third membrane separation unit (65, Fig. 1).  Since the third membrane separation unit (65, Fig. 1) produces a third permeate (80, Fig. 1) and a third retentate (75, Fig. 1), it is reasonably expected that the compressor (70, Fig. 1) can adjust the third-permeate (80, Fig. 1) suctioning pressure. 
The embodiment in Fig. 1 and paragraphs [0097] – [0103] shows carbon dioxide-rich permeate is recovered as a product (paragraph [0103]), and a methane-rich retentate is recovered as a product (paragraph [0100]), which directs membrane separation unit comprises at least one membrane that is more permeable to carbon dioxide than to methane as recited. 
Mitariten does not explicitly disclose the compressor for adjusting the third-permeate suctioning pressure is operated as a function of the measured pressure of the feed gas stream and of the methane concentration measured in the second retentate.
However, in the embodiment presented as Prophetic Example (paragraph [0104]; TABLE 1), it is shown that the pressure of the third permeate (80, Fig. 1) is correlated to, and/or related to, and/or affected by (1) the pressure of the raw biogas stream (5, Fig. 1) and/or feed gas stream (30, Fig. 1) and/or (2) the methane concentration measured in the second retentate (55, Fig. 1). In addition, Mitariten discloses various embodiment of adjusting/optimizing pressures of the process streams (retentate and/or permeate streams) (paragraphs [0106]-[0109]). 
Consequently, in light of teachings from Mitariten in its entirety, the claimed operation of “the compressor for adjusting the third-permeate suctioning pressure is operated as a function of the measured pressure of the feed gas stream and of the methane concentration measured in the second retentate” would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize apparatus for recovering methane from digester biogas and utility taking into consideration the operational parameters of the apparatus for recovering methane from digester biogas (e.g., concentrations, pressure, throughput, etc.), the geometry of the membrane separation units, the physical and chemical make-up of the feedstock gas mixture as well as the nature of the methane and/or carbon dioxide end-products. 

In regard to claim 2, Mitariten discloses the third retentate (75, Fig. 1) is recycled to the feed gas stream (30, Fig. 1) downstream of the compressor (10, Fig. 1) (Fig. 1; paragraphs [0097]-[0103]).  Mitariten discloses that the third retentate (75, Fig. 1) is recycled to the feed gas stream (30, Fig. 1) downstream of the compressor, whereas the claimed invention recites that Mitariten or the third retentate (75, Fig. 1) is recycled to the feed gas stream (30, Fig. 1) upstream of the compressor as in claimed invention, since the compressor (70, Fig. 1) that produces a compressed first permeate stream (72, Fig. 1) entering to the third membrane separation unit (65, Fig. 1) is applied, it is reasonably expected that both methods of separating the third retentate and recycling the third retentate to the feed stream will work essentially same in the given apparatus for recovering methane from digester biogas.   

In regard to claim 3, Mitariten discloses the second permeate (60, Fig. 1) is recycled to the feed gas stream (1, Fig. 1) upstream of the compressor (10, Fig. 1) (Fig. 1; paragraphs [0097]-[0103]). 

In regard to claim 4, Mitariten discloses a first, a second and a third purification stage comprising at least one membrane selective for carbon dioxide over methane (paragraph [0031]) and further discloses the first, the second and the third purification stage comprises the same or different membrane (paragraphs [0039]-[0046]; [0078]-[0091]).

In regard to claim 5, Mitariten discloses at least one of said first, second, and third membrane separation units comprises at least two membranes (paragraphs [0039]-[0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772